Case 2:19-cv-00608-CAS-AFM Document 41 Filed 06/01/20 Page 1 of 32 Page ID #:174




 1   Jason Chuan (SBN 261868)
     Law Office of Mary Sun
 2   128 E. Huntington Drive, Suite B
 3   Arcadia, CA 91006
     Phone: 626-616-6526
 4
     Fax: 626-303-7882
 5   Email: jason@sunlegalgroup.com
 6
     H.G. Robert Fong (SBN 53535)
 7   Ku & Fong
 8   444 S Flower St Ste 2530
     Los Angeles, CA 90071
 9   Phone: (213) 488-1400
10   Fax: (213) 236-9235
     Email: bobfong@ix.netcom.com
11
12   Attorneys for Defendant, Hyperkin, Inc.
13                      UNITED STATES DISTRICT COURT
14                     CENTRAL DISTRICT OF CALIFORNIA
15
     ATARI INTERACTIVE, INC.,                   )   Case No. 2:19-CV-0608-CAS (AFMx)
16
                  Plaintiff,                    )   Hon. Christina A. Snyder
17                                              )
18         v.                                   )   DEFENDANT HYPERKIN, INC.’S
                                                    NOTICE OF MOTION AND
     HYPERKIN INC.,                             )   MOTION FOR SUMMARY
19
                                                )   JUDGMENT, OR IN THE
20                Defendant.                    )   ALTERNATIVE FOR PARTIAL
                                                    SUMMARY JUDGMENT
21                                              )
                                                )   Date: July 13, 2020
22                                              )   Time: 10:00 a.m.
                                                    Location: First Street Courthouse
23                                              )             Courtroom 8D, 8th Floor
                                                )
24                                              )
25                                              )
26                                              )

27
28

                                             -i-
       Notice of Motion and Motion for Summary Judgment, or in the Alternative, For Partial
                                       Summary Judgment
Case 2:19-cv-00608-CAS-AFM Document 41 Filed 06/01/20 Page 2 of 32 Page ID #:175




 1   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2         PLEASE TAKE NOTICE THAT on July 13, 2020 at 10:00 a.m. in
 3   Courtroom 8D, 8th Floor of the First Street Courthouse, 350 W. First Street,
 4   Los Angeles, CA 90012, Defendant, Hyperkin, Inc. (“Hyperkin”), by and
 5   through its undersigned counsel, will and hereby moves this Honorable Court
 6   for summary judgment, or, in the alternative, partial summary judgment, for the
 7   reason that:
 8         1) Plaintiff Atari Interactive, Inc. (“A.I.I.”) does not have standing to
 9   bring claims for trademark infringement, unfair competition, and dilution
10   because it does not own any registered trade dress rights in the Atari VCS/2600
11   console or 2600 Joystick, and it did not acquire any such trade dress rights from
12   predecessor Atari companies.
13         2) A.I.I. cannot establish that it acquired distinctiveness in the claimed
14   trade dress, since it never sold any 2600 console or joystick.
15         3) Consumers are not likely to be confused as to the source of the
16   2600/VCS and Hyperkin’s Retron ® 77.
17         4) Consumers are not likely to be confused as to the source of the
18   2600/VCS joystick and Hyperkin’s CirKa ® A77 joystick.
19         5) There can be no trade dress rights in the 2600 Joystick because it is the
20   subject of an expired utility patent showing that its design is functional.
21         6) There is no dilution because the alleged trade dress is not famous and
22   there is no blurring or tarnishment.
23         7) There is no unfair competition because the Lanham Act claims fail.
24         8) An award of attorneys’ fees to Hyperkin is appropriate because the
25   totality of circumstances
26         This Motion is made following the conference of the parties’ counsel
27   pursuant to L.R. 7-3, which took place on April 8, 2020. This Motion is based
28   on this Notice of Motion and Motion, the attached Memorandum of Points and

                                            - ii -
       Notice of Motion and Motion for Summary Judgment, or in the Alternative, For Partial
                                       Summary Judgment
Case 2:19-cv-00608-CAS-AFM Document 41 Filed 06/01/20 Page 3 of 32 Page ID #:176




 1   Authorities, the documents filed in support, and upon such other pleadings and
 2   evidence that may be presented prior to or at the hearing on this matter.
 3
 4   Dated: June 1, 2020                              Respectfully Submitted,
                                                      Law Office of Mary Sun
 5
 6                                                    /s/Jason Chuan
                                                      Jason Chuan
 7
                                                      Attorneys for Defendant,
 8                                                    Hyperkin, Inc.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            - iii -
       Notice of Motion and Motion for Summary Judgment, or in the Alternative, For Partial
                                       Summary Judgment
Case 2:19-cv-00608-CAS-AFM Document 41 Filed 06/01/20 Page 4 of 32 Page ID #:177




 1                                           TABLE OF CONTENTS
 2
 3   INTRODUCTION ................................................................................................1
 4
     PROCEDURAL HISTORY .................................................................................2
 5
     FACTS ..................................................................................................................2
 6
 7   ARGUMENT ........................................................................................................5
 8            I.        A.I.I. DOES NOT HAVE STANDING TO ASSERT A TRADE
 9                      DRESS INFRINGEMENT CLAIM BECAUSE IT DID NOT
10                      ACQUIRE ANY SUCH RIGHTS FROM PRECEDESSOR
                        ATARI COMPANIES .....................................................................5
11
12                      A.        A.I.I. Does Not Own Any Registered Trade Dress Rights. ...5
                        B.        A.I.I. Cannot Establish That it Acquired Unregistered Trade
13
                                  Dress Rights From any Atari Predecessor Companies
14                                Because Those Companies Abandoned any Rights They
15                                Had. ........................................................................................5
16                      C.        A.I.I. Also Cannot Establish Acquired Distinctiveness in the
                                  Joystick Design Because it Became Generic. ........................7
17
              II.       A.I.I. CANNOT ESTABLISH ANY OF ITS OWN TRADE
18                      DRESS RIGHTS IN THE ORIGINAL 2600 CONSOLE AND
19                      JOYSTICK DESIGNS, BECAUSE IT CANNOT SHOW THAT
                        THE DESIGNS ACQUIRED DISTINCTIVENESS ......................8
20
21                      A.        A.I.I. Cannot Show that the Designs Identify A.I.I. As the
                                  Source of the Original 2600 Console and Joystick................8
22
                        B.        A.I.I. Cannot Establish Any Trade Dress Rights Through
23                                Residual Goodwill. ..............................................................10
24                      C.        Any Assignments of the Claimed Trade Dress Would Also
25                                be Invalid Assignments in Gross. ........................................10
26                      D.        A.I.I. Cannot Rely Upon the Sale of Flashbacks to Establish
                                  Acquired Distinctiveness. ....................................................11
27
              III.      A.I.I. CANNOT DEMONSTRATE THAT HYPERKIN
28                      FALSELY DESIGNATED A.I.I. AS THE ORIGIN OF ANY OF

                                              - iv -
         Notice of Motion and Motion for Summary Judgment, or in the Alternative, For Partial
                                         Summary Judgment
Case 2:19-cv-00608-CAS-AFM Document 41 Filed 06/01/20 Page 5 of 32 Page ID #:178




 1                ITS PRODUCTS ............................................................................11
 2         IV.    PARTIAL SUMMARY JUDGMENT ON THE ISSUE OF
 3                LIKELIHOOD OF CONFUSION BETWEEN THE VIDEO
                  GAME CONSOLES IS APPROPRIATE BECAUSE NO
 4                REASONABLE JURY COULD FIND SUFFICIENT
 5                SIMILARITY BETWEEN THE PRODUCTS ..............................12
 6                A.        The Claimed Trade Dress is Weak and Only Entitled to a
 7                          Narrow Scope of Protection.................................................12
 8                B.        The Products Differ Completely in Appearance. ................13
 9                C.        The Consumers are Discriminating. ....................................14
10                D.        The Target Markets are Distinct and Goods are Unrelated. 15
                  E.        Hyperkin Took Extensive Efforts to Avoid Confusion. ......16
11
                  F.        There was No Actual Confusion..........................................16
12
                  G.        A.I.I. Is Not Likely to Expand into Hyperkin’s Market. .....16
13
           V.     PARTIAL SUMMARY JUDGMENT ON THE ISSUE OF THE
14                JOYSTICK’S FUNCTIONALITY IS APPROPRIATE BECAUSE
15                IT WAS THE SUBJECT OF AN EXPIRED UTILITY PATENT
                  ........................................................................................................16
16
17                A.        Atari Bears the Burden of Proving that the Trade Dress is
                            Nonfunctional. .....................................................................17
18
                  B.        The Trade Dress is Functional Because its Features Were
19                          Explicitly Claimed in a Utility Patent..................................17
20         VI.    HYPERKIN SUCCESSFULLY TOOK STEPS TO ASSURE
21                THAT THERE IS NO LIKELIHOOD OF CONFUSION AS TO
                  THE A77 ........................................................................................19
22
23         VII. PARTIAL SUMMARY JUDGMENT ON THE ISSUE OF
                DILUTION IS APPROPRIATE BECAUSE THERE IS NO
24
                EVIDENCE THAT THE TRADE DRESS IS FAMOUS .............20
25
           VIII. SUMMARY JUDGMENT AS TO THE UNFAIR
26
                 COMPETITION CLAIM IS PROPER SINCE THERE IS NO
27               TRADE DRESS INFRINGEMENT ..............................................21
28
           IX.    AN AWARD OF ATTORNEYS FEES IS APPROPRIATE AS

                                            -v-
       Notice of Motion and Motion for Summary Judgment, or in the Alternative, For Partial
                                       Summary Judgment
Case 2:19-cv-00608-CAS-AFM Document 41 Filed 06/01/20 Page 6 of 32 Page ID #:179




 1                    THE TOTALITY OF CIRCUMSTANCES SHOW THAT A.I.I.
                      BROUGHT FRIVOLOUS AND OBJECTIVELY
 2                    UNREASONABLE CLAIMS AGAINST HYPERKIN ...............21
 3
     CONCLUSION ...................................................................................................22
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             - vi -
        Notice of Motion and Motion for Summary Judgment, or in the Alternative, For Partial
                                        Summary Judgment
Case 2:19-cv-00608-CAS-AFM Document 41 Filed 06/01/20 Page 7 of 32 Page ID #:180




 1                                       TABLE OF AUTHORITIES
 2   Cases
 3   Atari Games Corp. v. Nintendo of America, Inc., 897 F.2d 1572, 1574-75
 4     (1990) ................................................................................................................3
 5   Brookfield Commc'ns, Inc. v. W. Coast Entm't Corp., 174 F.3d 1036, 1046 (9th
 6     Cir. 1999) ..........................................................................................................5
 7   Cleary v. News Corp., 30 F.3d 1255, 1262–63 (9th Cir. 1994) .........................21
 8   Cont'l Lab. Prods., Inc. v. Medax Int'l, Inc., 114 F. Supp. 2d 992, 1014–15
 9     (S.D. Cal. 2000) ..............................................................................................17
10   Corp. v. Corp., 94 U.S.P.Q.2d 1399 (T.T.A.B. 2010)........................................15
11   Deckers Outdoor Corp. v. J.C. Penney Co. Inc., 45 F. Supp. 3d 1181, 1185-
12     1186 (2014) .....................................................................................................11
13   Disc Golf Ass'n v. Champion Discs, Inc., 158 F.3d 1002, 1006 (9th Cir. 1998)18
14   Dreamwerks Prod. Group, Inc. v. SKG Studio, 142 F.3d 1127, 1129 (9th
15     Cir.1998) .........................................................................................................12
16   EFS Mktg., Inc. v. Russ Berrie & Co., 76 F.3d 487, 491 (2nd Cir. 1996) ...........9
17   Elec. Design & Sales, Inc. v. Elec. Data Sys. Corp., 954 F.2d 713, 716 (Fed.
18     Cir. 1992) ........................................................................................................15
19   Entrepreneur Media, Inc. v. Smith, 279 F.3d 1135, 1143 (9th Cir. 2002) .........13
20   Filipino Yellow Pages, Inc. v. Asian Journal Publ'ns, Inc., 198 F.3d 1143, 1151
21     (9th Cir. 1999)...................................................................................................9
22   First Brands Corp. v. Fred Meyer, Inc., 809 F.2d 1378, 1383 (9th Cir.1987) ..14
23   Freecycle Network, Inc. v. Oey, 505 F.3d 898, 905 (9th Cir. 2007) ....................8
24   Halicki Films, LLC v. Sanderson Sales & Mktg., 547 F.3d 1213, 1225 (9th Cir.
25     2008) .............................................................................................................5, 6
26   Lahoti v. Vericheck, Inc., 636 F.3d 501, 508 (9th Cir. 2011) .............................12
27   Leatherman Tool Group, Inc. v. Cooper Indus., Inc., 199 F.3d 1009, 1012–13
28     (9th Cir.1999)....................................................................................................5

                                             - vii -
        Notice of Motion and Motion for Summary Judgment, or in the Alternative, For Partial
                                        Summary Judgment
Case 2:19-cv-00608-CAS-AFM Document 41 Filed 06/01/20 Page 8 of 32 Page ID #:181




 1   M2 Software, Inc. v. Madacy Entm't, 421 F.3d 1073, 1085 (9th Cir. 2005) ......12
 2   Mister Donut of America, Inc. v. Mr. Donut, Inc., 418 F.2d 838, 842 (9th Cir.
 3      1969) ...............................................................................................................10
 4   Money Store v. Harriscorp Fin., Inc., 689 F.2d 666, 675 (7th Cir. 1982) ...........6
 5   Monster Energy Co. v. BeastUp LLC, 395 F. Supp. 3d 1334, 1364 (E.D. Cal.
 6      2019) ...............................................................................................................20
 7   Moose Creek, Inc. v. Abercrombie & Fitch Co., 331 F. Supp. 2d 1214, 1224
 8      (C.D. Cal. 2004) ..............................................................................................13
 9   Network Automation, Inc., v. Advanced Sys. Concepts, Inc., 638 F.3d 1137,
10      1145 (9th Cir. 2011)........................................................................................12
11   OTR Wheel Eng'g, Inc. v. W. Worldwide Servs., Inc., 897 F.3d 1008, 1022 (9th
12      Cir. 2018) ..........................................................................................................8
13   Qualitex Co. v. Jacobson Products Co., Inc., 514 U.S. 159, 165 (1995) ...........17
14   Rachel v. Banana Republic, Inc., 831 F.2d 1503, 1506 (9th Cir. 1987) ............17
15   Secalt S.A. v. Wuxi Shenxi Const. Mach. Co., 668 F.3d 667, 684 (9th Cir. 2012)
16      .........................................................................................................................18
17   Sunbeam Prods., Inc. v. West Bend Co., 39 U.S.P.Q.2d 1545 (S.D. Miss. 1996),
18      aff'd, 123 F.3d 246 (5th Cir. 1997) .................................................................19
19   SunEarth, Inc. v. Sun Earth Solar Power Co. Ltd., 839 F.3d 1179, 1181 (9th
20      Cir. 2016) ........................................................................................................21
21   SunEarth, Inc. v. Sun Earth Solar Power Co., Ltd., 839 F.3d 1179 (9th Cir.
22      2016) ...............................................................................................................18
23   TrafFix Devices, Inc. v. Mktg. Displays, Inc., 532 U.S. 23, 29 (2001) ..............17
24   Wal-Mart Stores, Inc. v. Samara Bros., Inc., 529 U.S. 205, 210-211 (2000) ......9
25   Zamacona v. Ayvar, No. CV0702767ABCFMOX, 2009 WL 279073, at *2
26      (C.D. Cal. Feb. 3, 2009) ..................................................................................10
27   Statutes
28   15 U.S.C. § 1117 .................................................................................................21

                                             - viii -
         Notice of Motion and Motion for Summary Judgment, or in the Alternative, For Partial
                                         Summary Judgment
Case 2:19-cv-00608-CAS-AFM Document 41 Filed 06/01/20 Page 9 of 32 Page ID #:182




 1   15 U.S.C. § 1125 .................................................................................................20
 2   15 U.S.C. § 1127 ...................................................................................................6
 3   Rules
 4   Fed. R. Civ. P. 56 ..................................................................................................5
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              - ix -
         Notice of Motion and Motion for Summary Judgment, or in the Alternative, For Partial
                                         Summary Judgment
Case 2:19-cv-00608-CAS-AFM Document 41 Filed 06/01/20 Page 10 of 32 Page ID #:183




  1                                    INTRODUCTION
  2         This case involves trade dress and dilution claims regarding two video
  3   game products. Defendant Hyperkin, Inc. (“Hyperkin”) is a company that
  4   specializes in retro gaming and produces a number of different consoles to play
  5   games for abandoned game systems. As a natural extension of its product line,
  6   Hyperkin released its Retron ® 77 console to play old, original cartridges for
  7   the abandoned Atari 2600 Video Computer System [“2600/VCS”]. Hyperkin
  8   also released its CirKa® A77 joystick designed to plug into a 9-pin connector
  9   used on a variety of game systems. Hyperkin, following its standard practice
 10   to avoid possible infringement, searched for any intellectual property rights in
 11   the 2600/VCS. Hyperkin’s searches disclosed only design and utility patents
 12   for the joystick used with the 2600/VCS, known as the 2600 Joystick. Those
 13   patents expired in 1993, 1994, and 1999. Plaintiff A.I.I. has disclosed no other
 14   registered rights for that joystick. To further avoid any possible confusion,
 15   Hyperkin (1) used packaging highly distinct from the original packaging for the
 16   Atari Corp. 2600/VCS and the 2600 joystick, (2) affixed its own registered
 17   trademarks on the packaging and products, and (3) applied disclaimers as to
 18   ownership of any rights to the Atari brand. These efforts paid off. Hyperkin
 19   has no information that anyone has ever been confused as to the source of the
 20   accused Hyperkin products.
 21         Plaintiff, Atari Interactive, Inc. (“A.I.I.”) is not the owner of any
 22   intellectual property rights in the design of the 2600/VCS system and 2600
 23   joystick. Rather, the original owner(s) were separate companies named Atari,
 24   Inc. (“Atari Inc.”) and Atari Corporation (“Atari Corp.”). A.I.I. is none of those
 25   companies – it changed its name from “Infogrames Interactive, Inc.” to “Atari
 26   Interactive Inc.” in 2003, several years after Atari Inc. and Atari Corp. ceased to
 27   exist. In Paragraph 1 of the Complaint, A.I.I. confusingly identifies itself as
 28   “collectively ’Atari’” in an apparent attempt to lead the reader into believing

                                               -1-
      Notice of Motion and Motion for Summary Judgment, or in the Alternative, Partial Summary
                                            Judgment
Case 2:19-cv-00608-CAS-AFM Document 41 Filed 06/01/20 Page 11 of 32 Page ID #:184




  1   A.I.I. is one or all of the other Atari companies, which it is not. Any trade dress
  2   rights Atari Inc and Atari Corp. may have had in the 2600/VCS system and
  3   2600 joystick were never identified as being assigned to A.I.I. In fact, Atari
  4   Corp. abandoned any possible trade dress rights when it stopped selling all
  5   versions of the 2600/VCS in 1992.
  6          Despite knowing that it has no rights in the abandoned trade dress, A.I.I.
  7   has accused Hyperkin of infringing and diluting its purported rights by selling
  8   the CirKa ® branded A77 joystick and Retron ® 77 console. It even seeks the
  9   imposition of punitive damages. Because its claims are objectively baseless
 10   this is an exceptional case under 15 U.S.C. § 1117(a), it is A.I.I. who should
 11   pay for attorneys fees as requested in Defendant’s Prayer for Relief ¶ D.
 12          No likelihood of confusion or dilution exists since Hyperkin took every
 13   reasonable step to inform customers that it was the origin of its Hyperkin and
 14   CirKa products. Summary judgment as to the claims against Hyperkin is
 15   therefore appropriate.
 16                              PROCEDURAL HISTORY
 17          A.I.I. filed its complaint against Hyperkin on January 25, 2019,
 18   specifically basing its claims for unregistered trade dress infringement, unfair
 19   competition, and dilution upon alleged ownership of rights in the original Atari
 20   2600 game console (the “2600 Console”), and the 2600 Joystick. A.I.I. alleged
 21   that the USPTO issued two design patents for the ornamental design elements
 22   of the 2600 Joystick. Those design patents, however, expired over twenty years
 23   ago.
 24                                          FACTS
 25          The current Atari company is not the original Atari company that existed
 26   back in the 1970s. Statement of Undisputed Facts (“SUF”) ¶ 5, 6. The true
 27   Atari company, Atari Incorporated (“Atari Inc.”), was started in 1972 in
 28   California. SUF ¶ 6. In 1977, Atari Inc. released the Atari VCS, which came

                                               -2-
      Notice of Motion and Motion for Summary Judgment, or in the Alternative, Partial Summary
                                            Judgment
Case 2:19-cv-00608-CAS-AFM Document 41 Filed 06/01/20 Page 12 of 32 Page ID #:185




  1   with the 2600 Joystick. SUF ¶ 7. In 1982, Atari Inc. officially rebranded the
  2   Atari VCS as the Atari 2600, releasing it as an all-black version with no wood
  3   paneling. SUF ¶ 23. Atari, Inc. abandoned the design completely in 1984, and
  4   would never again produce any console using wood grain. SUF ¶ 32-33.
  5            By 1983, Atari, Inc. suffered tremendous losses, forcing its sale to Jack
  6   Tramiel in 1984, who then founded Atari Corporation (“Atari Corp.”). SUF ¶
  7   29-33. Atari Corp. lost so much of the market that another Atari company that
  8   had split from Atari Inc., Atari Games Corporation, admitted in court filings
  9   that a competitor, Nintendo of America, had so much market power that it
 10   ended up dominating the entire home video game industry. See Atari Games
 11   Corp. v. Nintendo of America, Inc., 897 F.2d 1572, 1574-75 (1990); SUF ¶ 38.
 12            From 1986 onwards, Atari Corp. released products that all discarded the
 13   wood grain and ribbed design of the 2600 Console. SUF ¶ 34-46. On January
 14   1, 1992, Atari Corp. formally discontinued the Atari 2600 line. SUF ¶ 42. Atari
 15   Corp.’s last product, the Jaguar, flopped, and it was merged into JTS Corp., a
 16   hard-drive maker, by 1996. SUF ¶ 47-48.
 17            In 1998, Hasbro Interactive then bought the Atari name from JTS. SUF ¶
 18   50. Shortly after, Hasbro Interactive released the Atari Jaguar patents into the
 19   public domain, making it an open platform. SUF ¶ 51.
 20            In 2001, Infogrames Entertainment SA, a French company, purchased
 21   Hasbro Interactive, and along with it came the Atari name. SUF ¶ 52. Plaintiff
 22   A.I.I., operating as Infogrames Interactive, Inc., did not adopt the Atari name
 23   until 2003. SUF ¶ 53.
 24            In 2005, A.I.I. released a Flashback 2 device with the help of Curt
 25   Vendel, who designed the device. SUF ¶ 111. The Flashback 2 could not play
 26   old Atari 2600 cartridges, and instead played games built into the device. SUF
 27   ¶ 114.
 28            Since 2007, Hyperkin has led the niche retro gaming industry by

                                               -3-
      Notice of Motion and Motion for Summary Judgment, or in the Alternative, Partial Summary
                                            Judgment
Case 2:19-cv-00608-CAS-AFM Document 41 Filed 06/01/20 Page 13 of 32 Page ID #:186




  1   designing and marketing gaming systems to play games for abandoned game
  2   consoles. SUF ¶ 77-79, 120. Hyperkin’s consoles can play cartridges on
  3   modern TVs for a variety of abandoned platforms. SUF ¶ 120. Before selling a
  4   product, Hyperkin makes sure that there are no existing intellectual property
  5   (“IP”) rights for any of these consoles, and it obtains licenses if needed. SUF ¶
  6   82-85.
  7         Hyperkin began receiving requests from its customers for replacements
  8   of broken or missing 2600 Joysticks. SUF ¶ 86. Following its customary
  9   practice, Hyperkin searched for IP rights in the 2600 Joysticks and was only
 10   able to locate expired patents. SUF ¶ 87-88. Hyperkin also noticed many third
 11   parties selling generic 2600 Joysticks online. SUF ¶ 89. Hyperkin then went to
 12   one of the companies already manufacturing generic retro 2600 joysticks and
 13   ordered joysticks from it, calling its new product the CirKa® A77 (the “A77”).
 14   SUF ¶ 90. To ensure that consumers were aware that the A77 was not an Atari
 15   product, Hyperkin sold the A77 in packages labeled with its federally registered
 16   CirKa® trademark, affixed “CirKa” on the A77, and printed disclaimers on the
 17   packaging to make sure customers knew that it was sourced from Hyperkin, and
 18   not A.I.I., or any other source. SUF ¶ 91-97.
 19         Later, Hyperkin had the idea of expanding its product line to include a
 20   machine that could play old Atari 2600 cartridges on a modern TV, the Retron
 21   ® 77 (the “Retron ® 77”). SUF ¶ 118-128. Again, Hyperkin could not locate
 22   any existing enforceable intellectual property rights relating to it. SUF ¶ 122.
 23   In designing the Retron ® 77, Hyperkin decided to use wood paneling and
 24   ribbing to emulate the style of 1970s electronics. SUF ¶ 125. Numerous game
 25   systems from the 1970s, other than the Atari VCS, similarly used wood grain
 26   and ribbing. SUF ¶ 127-128. At the same time, Hyperkin specifically chose to
 27   use a design that was so different from the 2600 Console that no one would ever
 28   be confused that it was the same product. SUF ¶ 129-151.

                                               -4-
      Notice of Motion and Motion for Summary Judgment, or in the Alternative, Partial Summary
                                            Judgment
Case 2:19-cv-00608-CAS-AFM Document 41 Filed 06/01/20 Page 14 of 32 Page ID #:187




  1                                       ARGUMENT
  2         Summary judgment is appropriate if “there is no genuine dispute as to
  3   any material fact and the movant is entitled to judgment as a matter of law.”
  4   Fed. R. Civ. P. 56(a). Product design trade dress claims are examined with
  5   greater scrutiny than claims involving other trade dress. Leatherman Tool
  6   Group, Inc. v. Cooper Indus., Inc., 199 F.3d 1009, 1012–13 (9th Cir.1999).
  7         As explained in further detail below, the material facts establish that
  8   A.I.I. cannot prevail on its claims.
  9   I.    A.I.I. DOES NOT HAVE STANDING TO ASSERT A TRADE
 10         DRESS INFRINGEMENT CLAIM BECAUSE IT DID NOT
 11         ACQUIRE ANY SUCH RIGHTS FROM PRECEDESSOR ATARI
 12         COMPANIES
 13         A.     A.I.I. Does Not Own Any Registered Trade Dress Rights.
 14         “To claim trademark infringement, a plaintiff must have a “valid,
 15   protectable trademark.” Brookfield Commc'ns, Inc. v. W. Coast Entm't Corp.,
 16   174 F.3d 1036, 1046 (9th Cir. 1999). A plaintiff must show that he or she is
 17   either (1) the owner of a federal mark registration, (2) the owner of an
 18   unregistered mark, or (3) a nonowner with a cognizable interest in the allegedly
 19   infringed trademark. Halicki Films, LLC v. Sanderson Sales & Mktg., 547 F.3d
 20   1213, 1225 (9th Cir. 2008).
 21         Here, A.I.I. fails to allege ownership of any relevant federal trade dress
 22   registration. SUF ¶ 66. Therefore, it must establish the existence and
 23   ownership of unregistered trade dress.
 24         B.     A.I.I. Cannot Establish That it Acquired Unregistered Trade
 25                Dress Rights From any Atari Predecessor Companies Because
 26                Those Companies Abandoned any Rights They Had.
 27         The party claiming ownership of an unregistered mark must have been
 28   the first to use the mark in the sale of goods. Halicki Films, LLC v. Sanderson

                                               -5-
      Notice of Motion and Motion for Summary Judgment, or in the Alternative, Partial Summary
                                            Judgment
Case 2:19-cv-00608-CAS-AFM Document 41 Filed 06/01/20 Page 15 of 32 Page ID #:188




  1   Sales & Mktg., 547 F.3d at 1226. In this case, however, it is indisputable that
  2   Atari Inc. was the first to use the claimed trade dress by selling the original
  3   2600 Console and Joystick. SUF ¶ 5-7. Therefore, A.I.I. needs to show a chain
  4   of assignments of unregistered, existing trade dress from Atari Inc., to Atari
  5   Corp., to JTS, to Hasbro, and then to A.I.I. and that the trade dress was not
  6   abandoned.
  7         A.I.I. cannot establish this chain, because (1) it cannot show any specific
  8   assignment of such rights, and (2) every company along the chain abandoned
  9   any acquired rights in the alleged trade dress. A mark shall be deemed to be
 10   “abandoned” when its use has been discontinued with intent not to resume such
 11   use. 15 U.S.C. § 1127(1). Nonuse for 3 consecutive years shall be prima facie
 12   evidence of abandonment. Id. “Use” of a mark means the bona fide use of such
 13   mark made in the ordinary course of trade, and not made merely to reserve a
 14   right in a mark. Id. An abandoned trademark is not capable of assignment.
 15   Money Store v. Harriscorp Fin., Inc., 689 F.2d 666, 675 (7th Cir. 1982).
 16         In this case, the undisputable facts show that Atari Inc. was the first to
 17   abandon its rights to the wood grain design “element” in 1983, with (1) its
 18   adoption of the all-black “Darth Vader” 2600 console, and (2) its adoption of
 19   the wedge design in 1984. SUF ¶ 23-28, 32. Next, Atari Corp. abandoned the
 20   original 2600 Console design in its entirety by 1986, when it began selling the
 21   2600 Jr. SUF ¶ 34-36. For the next few years, Atari Corp. released systems
 22   that lacked the wood grain and ribbing of the original 2600 Console. SUF ¶ 37-
 23   46. Atari Corp. then abandoned the claimed trade dress in in both the 2600
 24   console and joystick in 1992, when it completely discontinued the 2600 product
 25   line. SUF ¶ 42. Since this occurred four (4) or more years before the Atari
 26   Corp./JTS merger in 1996, this is prima facie evidence that Atari Inc and Atari
 27   Corp abandoned the claimed trade dress before it could be assigned to A.I.I.
 28         A.I.I. also cannot overcome the mountain of evidence showing that Atari

                                               -6-
      Notice of Motion and Motion for Summary Judgment, or in the Alternative, Partial Summary
                                            Judgment
Case 2:19-cv-00608-CAS-AFM Document 41 Filed 06/01/20 Page 16 of 32 Page ID #:189




  1   Corp., JTS, and Hasbro never had any intent to resume use of the claimed trade
  2   dress. First, it is undisputable that no company, including A.I.I., ever resumed
  3   sales of the original 2600 Console. SUF ¶ 24, 42-44. Next, it is undisputable
  4   that while Atari Corp. obtained trade dress registrations for the 2600 Jr. wedge
  5   shape design which had no ribbing and no wood, it failed to do so for the
  6   original 2600 Console with its complex three tiered trapezoidaly intense shapes.
  7   SUF ¶ 59, 61. In its final days, Atari Corp. admitted that it had lost the console
  8   market and decided to instead focus on software development. SUF ¶ 47. JTS
  9   allowed the 2600 Jr. trade dress registrations to expire in 1998, reflecting that it
 10   had absolutely no intent to resume use of the 2600 product line. SUF ¶ 59, 61.
 11   The final nail in the coffin came from Hasbro, who relinquished all rights in the
 12   Jaguar, demonstrating its intent to exit the video game console market. SUF ¶
 13   51. These undisputed facts show that there was never any intent to resume
 14   trade dress use in these obsolete products.
 15         Furthermore, the evidence shows that A.I.I. itself failed to consider itself
 16   the owner of any trade dress rights. In a 2013 bankruptcy proceeding, A.I.I.
 17   filed several asset schedules listing its intellectual property rights. SUF ¶ 64-
 18   65. None of those schedules claimed ownership of any trade dress rights.
 19         Finally, every Atari company failed to stop numerous third-party sales of
 20   joysticks identical to the 2600 Joysticks. SUF ¶ 105-111. A.I.I.’s own in-
 21   house counsel knew about Curt Vendel’s sale of his “Legacy” joysticks that
 22   were identical to the original 2600 Joystick, and she admitted to him that A.I.I.
 23   could do nothing to stop him. SUF ¶ 111.
 24         C.     A.I.I. Also Cannot Establish Acquired Distinctiveness in the
 25                Joystick Design Because it Became Generic.
 26         The 2600 Joystick design is also not protectable because it became
 27   generic for retro 2600 style joysticks. Over time, the holder of a valid
 28   trademark may become a “victim of ‘genericide.’” Freecycle Network,

                                               -7-
      Notice of Motion and Motion for Summary Judgment, or in the Alternative, Partial Summary
                                            Judgment
Case 2:19-cv-00608-CAS-AFM Document 41 Filed 06/01/20 Page 17 of 32 Page ID #:190




  1   Inc. v. Oey, 505 F.3d 898, 905 (9th Cir. 2007). Such genericide can occur
  2   “as a result of a trademark owner's failure to police the mark, resulting in
  3   widespread usage by competitors leading to a perception of genericness
  4   among the public, who sees many sellers using the same term.” Id.
  5         In this case, the 2600 joystick design is generic due to every Atari
  6   company’s failure to police the claimed trade dress, leading to numerous third-
  7   party sales of generic product. SUF ¶ 89, 104-111. Most third-party sellers do
  8   not claim that the joysticks they sell are actual Atari product, but refer to them
  9   generically as joysticks for the Atari 2600, or retro joysticks. SUF ¶ 107.
 10   Further, one of the designers of A.I.I.’s own products, Curt Vendel,
 11   independently sold USB 2600 joysticks that he made, with A.I.I.’s knowledge,
 12   since 2009. SUF ¶ 109-111. A.I.I. even admitted that it could not stop him,
 13   thereby admitting to the generic nature of the design. SUF ¶ 111. In fact, the
 14   2600 Joystick design became so generic that it was used for non-Atari products.
 15   SUF ¶ 98, 100-102. Becoming generic, the 2600 joystick design became and
 16   remains unprotectable.
 17   II.   A.I.I. CANNOT ESTABLISH ANY OF ITS OWN TRADE DRESS
 18         RIGHTS IN THE ORIGINAL 2600 CONSOLE AND JOYSTICK
 19         DESIGNS, BECAUSE IT CANNOT SHOW THAT THE DESIGNS
 20         ACQUIRED DISTINCTIVENESS
 21         A.     A.I.I. Cannot Show that the Designs Identify A.I.I. As the
 22                Source of the Original 2600 Console and Joystick.
 23         A.I.I. also cannot establish that the 2600 Console and Joystick acquired
 24   distinctiveness. If a trademark is not registered, the plaintiff bears the burden to
 25   establish distinctiveness and non-functionality. OTR Wheel Eng'g, Inc. v. W.
 26   Worldwide Servs., Inc., 897 F.3d 1008, 1022 (9th Cir. 2018). In evaluating
 27   distinctiveness, a mark can be inherently distinctive or can acquire
 28   distinctiveness. Wal-Mart Stores, Inc. v. Samara Bros., Inc., 529 U.S. 205,

                                               -8-
      Notice of Motion and Motion for Summary Judgment, or in the Alternative, Partial Summary
                                            Judgment
Case 2:19-cv-00608-CAS-AFM Document 41 Filed 06/01/20 Page 18 of 32 Page ID #:191




  1   210-211 (2000). Product design can never be inherently distinctive. Id. at 212.
  2   Consumers are aware of the reality that, almost invariably, even the most
  3   unusual of product designs—such as a cocktail shaker shaped like a penguin—
  4   is intended not to identify the source, but to render the product itself more
  5   useful or more appealing. Id. at 213. Thus, A.I.I. must show that the claimed
  6   trade dress acquired distinctiveness. Acquired distinctiveness occurs when in
  7   the minds of the public, the primary significance of a mark is to identify the
  8   source of the product rather than the product itself. Id. at 211. This can be
  9   established through direct consumer testimony; survey evidence; exclusivity,
 10   manner, and length of use of a mark; amount and manner of advertising;
 11   amount of sales and number of customers; established place in the market; and
 12   proof of intentional copying by the defendant. Filipino Yellow Pages, Inc. v.
 13   Asian Journal Publ'ns, Inc., 198 F.3d 1143, 1151 (9th Cir. 1999).
 14         Here, A.I.I. cannot present evidence to satisfy any factor. A.I.I. failed to
 15   satisfy the first two factors since there are no surveys or consumer declarations.
 16   SUF ¶ 75-76. A.I.I. cannot establish exclusivity and length of use of the
 17   claimed designs, advertising, sales, or place in the market because no company
 18   has sold original 2600 Consoles or Joysticks since 1992. SUF ¶ 42-44.
 19         Also, A.I.I. cannot demonstrate exclusivity as to the joystick design
 20   because since third parties have sold joysticks similar in design to the 2600
 21   Joystick since at least 2008, with A.I.I.’s knowledge. SUF ¶ 89, 104-111; See
 22   EFS Mktg., Inc. v. Russ Berrie & Co., 76 F.3d 487, 491 (2nd Cir. 1996) (there
 23   was no inherent distinctiveness or secondary meaning in the dolls the parties
 24   produced, because there were many other similar dolls already on the market).
 25         A.I.I. also admitted that it could not prove the advertising factor since it
 26   does not “track advertising and promotional expenses per design.” SUF ¶ 165.
 27         The last factor fails because Hyperkin’s Retron ® 77 is not a direct copy
 28   of any Atari system, and it took meaningful steps to conduct IP clearance and

                                               -9-
      Notice of Motion and Motion for Summary Judgment, or in the Alternative, Partial Summary
                                            Judgment
Case 2:19-cv-00608-CAS-AFM Document 41 Filed 06/01/20 Page 19 of 32 Page ID #:192




  1   clearly differentiate its products from the originals. SUF ¶¶ 80-97, 122-130.
  2   The A77 was no more a copy of the 2600 Joystick than it was of the myriad of
  3   other similar joysticks from multiple sources. SUF ¶ 89, 104-111
  4         Therefore, A.I.I. cannot establish acquired distinctiveness in the original
  5   2600 Console and Joystick designs.
  6         B.     A.I.I. Cannot Establish Any Trade Dress Rights Through
  7                Residual Goodwill.
  8         Furthermore, A.I.I. cannot claim any trade dress in the 2600 Console and
  9   Joystick through residual goodwill. “[a] party cannot defend against a claim of
 10   abandonment by relying on some residual goodwill generated through post-
 11   abandonment sales of the product by distributors or retailers.” Zamacona v.
 12   Ayvar, No. CV0702767ABCFMOX, 2009 WL 279073, at *2 (C.D. Cal. Feb. 3,
 13   2009). A.I.I.’s own expert admitted that there were no 2600 Consoles sold after
 14   1992, and there were no Atari 2600 joysticks sold in the 21st century. SUF ¶
 15   42-44. Thus, any goodwill that arose after abandonment could only have come
 16   about sales by retailers or individuals, which is not sufficient.
 17         C.     Any Assignments of the Claimed Trade Dress Would Also be
 18                Invalid Assignments in Gross.
 19         Assuming arguendo that there was any attempted transfer of trade dress
 20   from Atari Corp. to JTS, it would be an invalid assignment in gross. A
 21   trademark assignment that functionally severs the trademark from its
 22   accompanying goodwill is an invalid assignment in gross. Mister Donut of
 23   America, Inc. v. Mr. Donut, Inc., 418 F.2d 838, 842 (9th Cir. 1969).
 24         As explained supra, Atari Corp. stopped selling all iterations of the 2600
 25   Console and Joystick long before merging with JTS. SUF ¶ 42. Since Atari
 26   Corp., JTS, and Hasbro did not sell the 2600 Console and Joystick at the time
 27   any assignments occurred, any such assignments would not be accompanied by
 28   the goodwill in the products, and thus would be invalid assignments in gross.

                                              - 10 -
      Notice of Motion and Motion for Summary Judgment, or in the Alternative, Partial Summary
                                            Judgment
Case 2:19-cv-00608-CAS-AFM Document 41 Filed 06/01/20 Page 20 of 32 Page ID #:193




  1          D.    A.I.I. Cannot Rely Upon the Sale of Flashbacks to Establish
  2                Acquired Distinctiveness.
  3          A.I.I.’s sale of Flashback devices also cannot support a claim of acquired
  4   distinctiveness in the original trade dress. The lack of survey, customer and
  5   marketing evidence is fatal to the claim. SUF ¶ 75-76, 165. Further, the 2600
  6   Console and Joystick designs entered the public domain via abandonment long
  7   before anyone sold the Flashback devices. Thus, any rights that A.I.I. could
  8   have acquired would have been limited to what A.I.I. added over the generic
  9   and abandoned design. Hyperkin does not use that added trade dress.
 10   III.   A.I.I. CANNOT DEMONSTRATE THAT HYPERKIN FALSELY
 11          DESIGNATED A.I.I. AS THE ORIGIN OF ANY OF ITS
 12          PRODUCTS
 13          Summary judgment is also appropriate because Hyperkin’s products
 14   designate Hyperkin, not A.I.I., as the origin of the CirKa ® A77 and Retron ®
 15   77. Where a defendant does not sell a plaintiff’s product as their own, there is
 16   no false designation origin based upon similar trade dress. See Deckers
 17   Outdoor Corp. v. J.C. Penney Co. Inc., 45 F. Supp. 3d 1181, 1185-1186 (2014).
 18          In Deckers, the plaintiff sued the defendant for trade-dress infringement,
 19   alleging that defendant sold boots with similar designs. Id. at 1182. The court
 20   dismissed that claim, holding that there was no false origin when, like here, the
 21   defendant sold its goods as its own goods. Id. at 1185.
 22          Like the defendant in Decker, Hyperkin identifies its CirKa ® A77 and
 23   Retron ® 77 products as originating from Hyperkin itself, not A.I.I. Hyperkin
 24   does this through the use of its registered trademarks and disclaimers. SUF ¶
 25   77-102, 118-161. On the Retron ® 77, Hyperkin went so far as to put its Retron
 26   ® and Hyperkin ® trademarks on both the top and bottom. SUF ¶ 141-142.
 27   The trademarks are even in the wood grain. SUF ¶ 141. Assuming arguendo
 28   that wood grain had any source-identifying significance, customers drawn to

                                              - 11 -
      Notice of Motion and Motion for Summary Judgment, or in the Alternative, Partial Summary
                                            Judgment
Case 2:19-cv-00608-CAS-AFM Document 41 Filed 06/01/20 Page 21 of 32 Page ID #:194




  1   that element would immediately be informed that the Retron ® 77 was a
  2   Hyperkin product.
  3         Due to all of these measures, no one is confused as to the source of
  4   Hyperkin’s products. SUF ¶ 163. Since Hyperkin does not identify A.I.I. as
  5   the source of its products, and it identifies Hyperkin products with its own
  6   trademarks, no tenable false origin claim exists.
  7   IV.   PARTIAL SUMMARY JUDGMENT ON THE ISSUE OF
  8         LIKELIHOOD OF CONFUSION BETWEEN THE VIDEO GAME
  9         CONSOLES IS APPROPRIATE BECAUSE NO REASONABLE
 10         JURY COULD FIND SUFFICIENT SIMILARITY BETWEEN
 11         THE PRODUCTS
 12         The test for likelihood of confusion is whether a ‘reasonably prudent
 13   consumer’ in the marketplace is likely to be confused as to the origin of the
 14   good or service bearing one of the marks.” Dreamwerks Prod. Group, Inc. v.
 15   SKG Studio, 142 F.3d 1127, 1129 (9th Cir.1998). A.I.I. bears the burden of
 16   showing that confusion is “probable,” not merely “possible.” M2 Software, Inc.
 17   v. Madacy Entm't, 421 F.3d 1073, 1085 (9th Cir. 2005).
 18         This requires analysis of the Sleekcraft factors: (1) strength of the
 19   mark(s); (2) relatedness of the goods;(3) similarity of the marks; (4) evidence of
 20   actual confusion;(5) marketing channels; (6) degree of consumer care; (7) the
 21   defendants’ intent; and (8) likelihood of expansion. Network Automation, Inc.,
 22   v. Advanced Sys. Concepts, Inc., 638 F.3d 1137, 1145 (9th Cir. 2011). As
 23   explained below, the undisputed facts show that A.I.I. cannot meet this burden.
 24         A.     The Claimed Trade Dress is Weak and Only Entitled to a
 25                Narrow Scope of Protection.
 26         The claimed trade dress is weak. Strength of the mark is determined with
 27   a two-part test, conceptual strength and commercial strength. Lahoti v.
 28   Vericheck, Inc., 636 F.3d 501, 508 (9th Cir. 2011). The conceptual strength in

                                              - 12 -
      Notice of Motion and Motion for Summary Judgment, or in the Alternative, Partial Summary
                                            Judgment
Case 2:19-cv-00608-CAS-AFM Document 41 Filed 06/01/20 Page 22 of 32 Page ID #:195




  1   the 2600 Console trade dress is non-existent because, under Samara Bros.,
  2   product design cannot be inherently distinctive.
  3         Commercial strength is absent because wood in the 2600/VCS was
  4   abandoned in 1982 with the all-black model. SUF ¶¶ 23-32. The original
  5   complex trapezoidally intense ribbed shape was abandoned in 1986 with the
  6   introduction of the 2600 Jr. with its non-ribbed simple wedge shape, and all
  7   versions of the 2600/VCS were abandoned in 1992. SUF ¶¶ 34-44. Also, there
  8   is no evidence that consumers purchased products based upon appearance,
  9   rather than functionality.
 10         Furthermore, any scope of protection would very narrow due to
 11   widespread third-party use of wood grain and ribbing elements in electronics
 12   and video games. Widespread use of part of a mark by others may lessen the
 13   likelihood of confusion. See Entrepreneur Media, Inc. v. Smith, 279 F.3d 1135,
 14   1143 (9th Cir. 2002); see also Moose Creek, Inc. v. Abercrombie & Fitch Co.,
 15   331 F. Supp. 2d 1214, 1224 (C.D. Cal. 2004) (finding that plaintiff’s moose
 16   mark was weak due to widespread use of moose by third parties). Electronics
 17   commonly contained wood grain for decades. SUF ¶ 9, 11-22, 124. Indeed,
 18   Atari Inc. only adopted wood grain in its product after its use in competing
 19   products, such as the Fairchild channel F, with the intent to mimic other living
 20   room electronics of the 1970s. SUF ¶ 11-22. Even in the modern era, third
 21   parties continue to produce wood-grained skins and parts for video game
 22   consoles. SUF ¶ 126. Thus, A.I.I. does not have the right to claim exclusive
 23   right to wood grain for video game consoles.
 24         Similarly, almost every single game manufacturer has used ribbing on
 25   their consoles. SUF ¶ 9, 124, 127. Ribbing is such a generic element in video
 26   game systems that no one would consider them to be a source identifier.
 27   Rather, they operate as a well-known form of ornamentation.
 28         B.     The Products Differ Completely in Appearance.

                                              - 13 -
      Notice of Motion and Motion for Summary Judgment, or in the Alternative, Partial Summary
                                            Judgment
Case 2:19-cv-00608-CAS-AFM Document 41 Filed 06/01/20 Page 23 of 32 Page ID #:196




  1          “[A] product's trade dress will not be protected from an imitator that is
  2   sufficiently different in its features to avoid such confusion.” First Brands
  3   Corp. v. Fred Meyer, Inc., 809 F.2d 1378, 1383 (9th Cir.1987).
  4          In this case, there are numerous material differences between the
  5   consoles. SUF ¶¶ 131-148. The consoles have a different shape because the
  6   original 2600 was a three-level design incorporating multiple trapezoids, was
  7   wider than longer, had bezels, had switches, and had ports in the rear. In
  8   comparison, the Retron ® 77 is longer than wider, in shape, and it is devoid of
  9   the complex trapezoidal motif. The Retron ® 77 also uses buttons, not
 10   switches, in a completely different location, has a unique triangular corner facet
 11   with Hyperkin’s (H) logo, no bezels, and ports and slots in a different location
 12   than the 2600. Id. The product packaging also drastically differs. SUF ¶ 149-
 13   151.
 14          The only elements in common also differ completely in appearance. SUF
 15   ¶¶ 131-148. The Atari 2600 model with wood grain has the wood grain running
 16   across the front of the console. In comparison, the Retron ® 77 has a different
 17   color and pattern wood grain that runs across the rear top part of the console
 18   and is broken up by the cartridge slot. The wood portion contains both the
 19   Retron ® 77 name and the Hyperkin name. The ribbing on the Retron ® 77 is
 20   narrower than the 2600, with fewer ribs that taper off as you move towards the
 21   bottom, thanks to the corner cutout with the Hyperkin logo. The Hyperkin logo
 22   is prominently on the front of the Retron ® 77. The Hyperkin ® and Retron ®
 23   trademarks also appear on the bottom of the Retron ® 77.
 24          C.    The Consumers are Discriminating.
 25          Confusion is also not likely because the Retron ® 77 is only of interest to
 26   the very narrow niche of consumers who own Atari cartridges and want to play
 27   them on a modern television. SUF ¶¶ 152-160. No company has produced
 28   2600 cartridges for more than twenty (20) years. SUF ¶ 42-44. Thus, the

                                              - 14 -
      Notice of Motion and Motion for Summary Judgment, or in the Alternative, Partial Summary
                                            Judgment
Case 2:19-cv-00608-CAS-AFM Document 41 Filed 06/01/20 Page 24 of 32 Page ID #:197




  1   consumers are limited to either people who have held onto their cartridges for
  2   over twenty (20) years (and thus would understand that no one is producing the
  3   original 2600 Consoles) and those who know where to acquire vintage 2600
  4   game cartridges. Retro game collectors would already know and could readily
  5   determine from the Internet that A.I.I. does not make cartridge-playing
  6   consoles. If they just wanted to play the games on a Flashback, they would not
  7   bother buying the more expensive Retron ® 77. SUF ¶ 161. In either case,
  8   customers are looking for something that A.I.I does not provide.
  9         Similarly, there is an extremely limited market of consumers interested in
 10   purchasing a 2600 Console, which no one has produced for almost thirty (30)
 11   years. SUF ¶ 42-44. Those consoles are only being bought and sold used.
 12   People who actively seek to purchase a 2600 Console know exactly what they
 13   are looking for. These consumers must necessarily be discriminating and
 14   sophisticated to know what they want and need and that Hyperkin, not A.I.I., is
 15   the only source who can fill their need for a new console that plays 2600
 16   cartridges via an HDMI output and into a modern TV. SUF ¶ 160.
 17         D.     The Target Markets are Distinct and Goods are Unrelated.
 18         Confusion is also not likely because the parties target different markets.
 19   Confusion can be avoided even if both parties’ products are marketed and sold
 20   in the same field. See Elec. Design & Sales, Inc. v. Elec. Data Sys. Corp., 954
 21   F.2d 713, 716 (Fed. Cir. 1992) (finding no likelihood between use of “E.D.S.”
 22   computer services and “EDS” power supplies, even though they overlapped in
 23   the medical field); see also Corp. v. Corp., 94 U.S.P.Q.2d 1399 (T.T.A.B. 2010)
 24   (no likelihood where devices were marketed for different purposes in the
 25   medical care field, even though they were used in the same hospital).
 26         In this case, Hyperkin specifically targets people who already own Atari
 27   cartridges, and want to play their old games on a modern television. SUF ¶
 28   154-160. A.I.I. only licenses systems that come bundled with games and

                                              - 15 -
      Notice of Motion and Motion for Summary Judgment, or in the Alternative, Partial Summary
                                            Judgment
Case 2:19-cv-00608-CAS-AFM Document 41 Filed 06/01/20 Page 25 of 32 Page ID #:198




  1   cannot play old Atari cartridges. SUF ¶¶ 153, 159. Since the products differ in
  2   functionality, the markets are distinct and products unrelated.
  3         E.     Hyperkin Took Extensive Efforts to Avoid Confusion.
  4         Hyperkin also took extensive efforts to avoid confusion. Hyperkin
  5   designed the Retron® 77 packaging to look completely different than the 2600
  6   Console packaging. SUF ¶¶ 149-151. Hyperkin rejected designs that might
  7   look similar to both the original 2600 console and the 2600 Jr. SUF ¶ 130.
  8   Hyperkin further put the Retron ® and Hyperkin ® trademarks on both the top
  9   and the bottom of the Retron ® 77. SUF ¶ 141, 142. In fact, the trademarks
 10   appear in the very wood grain that A.I.I. claims as an element of its trade dress.
 11   SUF ¶ 141. Even a customer who focused on the wood grain would
 12   immediately know that the Retron ® 77 was a Hyperkin product.
 13         F.     There was No Actual Confusion.
 14         As a result of Hyperkin’s extensive efforts to avoid confusion, no actual
 15   confusion occurred. SUF ¶ 163. A.I.I. also failed to present any customer
 16   declarations or survey evidence on this issue. SUF ¶ 74-76. Therefore, there is
 17   no actual confusion, which favors Hyperkin.
 18         G.     A.I.I. Is Not Likely to Expand into Hyperkin’s Market.
 19         There is also no evidence that A.I.I. is likely to expand into Hyperkin’s
 20   market. Rather, A.I.I. has never sold or licensed any cartridge-playing console.
 21   SUF ¶ 153. Therefore, this factor also favors Hyperkin.
 22         Because the alleged trade dress is weak, the products look completely
 23   different, the relevant consumers are sophisticated, the parties target distinct
 24   markets, Hyperkin took extensive efforts to avoid confusion, and no actual
 25   confusion exists, confusion is, as a matter of law, not likely.
 26   V.    PARTIAL SUMMARY JUDGMENT ON THE ISSUE OF THE
 27         JOYSTICK’S FUNCTIONALITY IS APPROPRIATE BECAUSE
 28         IT WAS THE SUBJECT OF AN EXPIRED UTILITY PATENT

                                              - 16 -
      Notice of Motion and Motion for Summary Judgment, or in the Alternative, Partial Summary
                                            Judgment
Case 2:19-cv-00608-CAS-AFM Document 41 Filed 06/01/20 Page 26 of 32 Page ID #:199




  1          A.     Atari Bears the Burden of Proving that the Trade Dress is
  2                 Nonfunctional.
  3          In general terms, a product feature is functional and cannot serve as a
  4   trademark, if it is essential to the use of purpose of the article or if it affects the
  5   cost or quality of the article. Qualitex Co. v. Jacobson Products Co., Inc., 514
  6   U.S. 159, 165 (1995). The person who asserts trade dress protection has the
  7   burden of proving that the matter sought to be protected is not functional.
  8   TrafFix Devices, Inc. v. Mktg. Displays, Inc., 532 U.S. 23, 29 (2001). The
  9   accused need not prove that the trade dress at issue is functional. Rachel v.
 10   Banana Republic, Inc., 831 F.2d 1503, 1506 (9th Cir. 1987). Summary
 11   judgment is proper when a plaintiff fails to produce evidence such that a
 12   reasonable trier of fact could find the design nonfunctional. Cont'l Lab. Prods.,
 13   Inc. v. Medax Int'l, Inc., 114 F. Supp. 2d 992, 1014–15 (S.D. Cal. 2000).
 14          Here, A.I.I. admitted in paragraph 14 of its Complaint that its claims are
 15   based upon alleged common law rights. Also, A.I.I. did not produce any
 16   trademark registrations in this case. Since there is no registered trade dress,
 17   Atari bears the burden of proving that the trade dress is nonfunctional.
 18          B.     The Trade Dress is Functional Because its Features Were
 19                 Explicitly Claimed in a Utility Patent.
 20          A.I.I. cannot meet its burden of proof because of an expired utility patent.
 21   Where there is an expired utility patent claiming the features in question, one
 22   who seeks to establish trade dress protection must carry the heavy burden of
 23   showing that the feature is not functional. TrafFix, 532 U.S. at 29–30. Four
 24   factors are typically considered to determine functionality: (1) whether
 25   advertising touts the utilitarian advantages of the design, (2) whether the
 26   particular design results from a comparatively simple or inexpensive method of
 27   manufacture, (3) whether the design yields a utilitarian advantage and (4)
 28   whether alternative designs are available. See Disc Golf Ass'n v. Champion

                                              - 17 -
      Notice of Motion and Motion for Summary Judgment, or in the Alternative, Partial Summary
                                            Judgment
Case 2:19-cv-00608-CAS-AFM Document 41 Filed 06/01/20 Page 27 of 32 Page ID #:200




  1   Discs, Inc., 158 F.3d 1002, 1006 (9th Cir. 1998). Functionality may be found
  2   where “the whole is nothing other than the assemblage of functional parts” and
  3   “there is no evidence that anything about the appearance exists for any
  4   nonfunctional purpose.” Secalt S.A. v. Wuxi Shenxi Const. Mach. Co., 668 F.3d
  5   667, 684 (9th Cir. 2012), abrogated on other grounds by SunEarth, Inc. v. Sun
  6   Earth Solar Power Co., Ltd., 839 F.3d 1179 (9th Cir. 2016).
  7         Here, the utility patent establishes that the 2600 Joystick’s design yields a
  8   utilitarian advantage. SUF ¶¶169- 184. The drawings of U.S. Patent No.
  9   4,349,708 (the “’708 Patent”) depict the preferred embodiment of the invention.
 10   The only element not depicted in the drawings is the dashed circle
 11   circumscribing the base. The rectangular housing, hexagonal joystick, button,
 12   and rubber boot with concentric rings, are all claimed in claims 11 and 13 of the
 13   ‘708 patent and defined in the description and drawings. SUF ¶ 171, 174. The
 14   rectangular base is claimed in claim 13 as the controller housing, and various
 15   parts of the specification describe the functions of the base. SUF ¶ 171-172.
 16   The joystick is claimed in claim 13 and shown in the figures with a hexagonal
 17   shape. SUF ¶ 170. The rubber boot is explicitly claimed in claim 11 as a
 18   “flexible boot” that maintains the handle in a rest position and claim 13 as a
 19   “resilient boot”. SUF ¶ 174. The button is expressly mentioned in claim 13 as
 20   “a firing button”, so is functional. SUF ¶ 175. The placement of the button is
 21   also shown in figures as a location relative to the handle. SUF ¶ 176.
 22   Therefore, the alleged features of the trade dress are claimed and described in
 23   the ‘708 Patent.
 24         Additionally, the ‘708 Patent does not expressly state the word
 25   “hexagonal,” but the hexagonal shape is functional since it provides contour
 26   and texture to aid grip. SUF ¶ 182. The concentric rings help center the
 27   joystick. SUF ¶ 183. The base was rectangular to fit into Atari Inc.’s console,
 28   the Tank II. SUF ¶ 184. Finally, A.I.I.’s own expert admitted that the dashed

                                              - 18 -
      Notice of Motion and Motion for Summary Judgment, or in the Alternative, Partial Summary
                                            Judgment
Case 2:19-cv-00608-CAS-AFM Document 41 Filed 06/01/20 Page 28 of 32 Page ID #:201




  1   circle was functional because it let users know the directions for the joystick.
  2   SUF ¶ 179. Since all the elements of the asserted trade dress were included in
  3   the utility patent, or are admittedly functional, there can be no trade dress
  4   protection for the joystick.
  5   VI.   HYPERKIN SUCCESSFULLY TOOK STEPS TO ASSURE THAT
  6         THERE IS NO LIKELIHOOD OF CONFUSION AS TO THE A77
  7         There is also no likelihood of confusion as to the joysticks because
  8   Hyperkin took every reasonable step to avoid confusion. When a design patent
  9   expires, the design becomes copyable. Sunbeam Prods., Inc. v. West Bend Co.,
 10   39 U.S.P.Q.2d 1545 (S.D. Miss. 1996), aff'd, 123 F.3d 246 (5th Cir. 1997). It
 11   may not, however, be copied in such a way that customers are deceived about
 12   what they are buying. Id.
 13         Here, though there is similarity in appearance between the original 2600
 14   Joystick and the A77, there are many other products on the market that mimic
 15   the appearance of the 2600 Joystick. SUF ¶ 89, 104-111. Those third parties
 16   differentiate their products by using their own brands on the product and
 17   listings. SUF ¶ 107. Indeed, A.I.I. itself followed this practice by plastering the
 18   Atari logo on the joysticks for the Flashback 2. SUF ¶ 114. Similarly, with the
 19   CirKa ® A77, Hyperkin labeled both the product and packaging with its
 20   federally registered CirKa ® trademark. SUF ¶ 92-93. Hyperkin also called the
 21   A77 a “Atari-style” joystick for the 2600, rather than an actual Atari joystick.
 22   SUF ¶ 96. Hyperkin further placed disclaimers on the packaging, informing
 23   consumers that they were not purchasing an A.I.I. product. SUF ¶ 95. As a
 24   result, no actual confusion occurred. SUF ¶¶ 74, 163. These facts, especially
 25   when combined with the sophistication of the relevant consumers, show that
 26   consumers are much more likely to believe that the A77 is a CirKa or Hyperkin
 27   product, not A.I.I.’s product.
 28

                                              - 19 -
      Notice of Motion and Motion for Summary Judgment, or in the Alternative, Partial Summary
                                            Judgment
Case 2:19-cv-00608-CAS-AFM Document 41 Filed 06/01/20 Page 29 of 32 Page ID #:202




  1   VII. PARTIAL SUMMARY JUDGMENT ON THE ISSUE OF
  2         DILUTION IS APPROPRIATE BECAUSE THERE IS NO
  3         EVIDENCE THAT THE TRADE DRESS IS FAMOUS
  4         Summary judgment as to dilution is appropriate because A.I.I. failed to
  5   produce evidence that the relevant trade dress is famous among the general
  6   public. A mark is famous if it is widely recognized by the general consuming
  7   public of the United States as a designation of source of the goods or services of
  8   the mark’s owner. 15 U.S.C. § 1125(c)(2). Specialized or niche market fame
  9   does not satisfy the rigorous fame standard of trademark dilution. Monster
 10   Energy Co. v. BeastUp LLC, 395 F. Supp. 3d 1334, 1364 (E.D. Cal. 2019)
 11         In this case, A.I.I. failed to produce evidence that its asserted marks in
 12   Paragraph 46 of its complaint [“Joystick Designation of Origin and Console
 13   Designation of Origin”] are famous among the general consuming public as
 14   originating from A.I.I. As explained supra, there is no evidence, such as
 15   surveys or consumer declarations, showing that the general consuming public
 16   associates the relevant trade dress with A.I.I. SUF ¶ 75-76. Without "such
 17   evidence, A.I.I. can, at most, show some recognition in the niche of retro
 18   gamers. Per Monster Energy Co., this niche fame is not sufficient for dilution.
 19         Furthermore, A.I.I. cannot rely upon Atari Inc. and Atari Corp.’s faded
 20   glory to demonstrate fame. History is rife with companies that were successful
 21   for a time, but ultimately disappeared from public awareness. PanAm, Standard
 22   Oil, KB Toys and Blockbuster Video were famous in their time, but are largely
 23   forgotten today. Likewise, the Atari brand is largely forgotten, leaving
 24   companies like Nintendo, Sony and Microsoft to dominate the video game
 25   industry. A.I.I. cannot establish its own fame just by adopting the name of a
 26   faded brand.
 27         Additionally, there can be no tarnishment by Hyperkin’s acts since the
 28   Atari brand already suffered a negative image through its numerous failures.

                                              - 20 -
      Notice of Motion and Motion for Summary Judgment, or in the Alternative, Partial Summary
                                            Judgment
Case 2:19-cv-00608-CAS-AFM Document 41 Filed 06/01/20 Page 30 of 32 Page ID #:203




  1   There is also no blurring since there were already numerous third-party sellers
  2   of 2600 compatible joysticks before Hyperkin began selling its A77.
  3   VIII. SUMMARY JUDGMENT AS TO THE UNFAIR COMPETITION
  4         CLAIM IS PROPER SINCE THERE IS NO TRADE DRESS
  5         INFRINGEMENT
  6         State common law claims of unfair competition and actions pursuant to
  7   California Business and Professions Code § 17200 are “substantially
  8   congruent” to claims made under the Lanham Act. Cleary v. News Corp., 30
  9   F.3d 1255, 1262–63 (9th Cir. 1994). Thus, if the Lanham Act claims fail, the
 10   unfair competition claims similarly fail.
 11   IX.   AN AWARD OF ATTORNEYS FEES IS APPROPRIATE AS THE
 12         TOTALITY OF CIRCUMSTANCES SHOW THAT A.I.I.
 13         BROUGHT FRIVOLOUS AND OBJECTIVELY
 14         UNREASONABLE CLAIMS AGAINST HYPERKIN
 15         As demonstrated above, an award of attorneys’ fees is appropriate,
 16   because A.I.I.’s claims are deceptive and untenable, qualifying as an
 17   “exceptional case” under the Lanham Act. 15 U.S.C. § 1117(a). The
 18   nonexclusive factors include frivolousness, motivation, objective
 19   unreasonableness (factually and legally) and the need to advance considerations
 20   of compensation and deterrence. SunEarth, Inc. v. Sun Earth Solar Power Co.
 21   Ltd., 839 F.3d 1179, 1181 (9th Cir. 2016).
 22         The frivolousness and objective unreasonableness of this case justifies an
 23   award of attorneys’ fees. A.I.I. continues to assert rights in and to the original
 24   Atari VCS and 2600 Joystick, even though those rights were abandoned many
 25   years ago, and the design patents expired. It is factually unreasonable for A.I.I.
 26   to assert ownership of rights it knew did not exist.
 27         A.I.I.’s objective unreasonableness is also evident from its lack of
 28   evidence. A.I.I. failed to present the strongest evidence it could of

                                              - 21 -
      Notice of Motion and Motion for Summary Judgment, or in the Alternative, Partial Summary
                                            Judgment
Case 2:19-cv-00608-CAS-AFM Document 41 Filed 06/01/20 Page 31 of 32 Page ID #:204




  1   distinctiveness, likelihood of confusion or dilution: survey evidence.
  2         A.I.I.’s claims as to the Retron ® 77 are objectively unreasonable due to
  3   the vast differences in overall look and feel of the products. A.I.I. also has no
  4   right to claim exclusive use of design “elements” that are common within the
  5   video game industry. No one is likely to be confused as to the source of the
  6   Retron ® 77, and this fact is reinforced by the utter lack of any actual
  7   confusion.
  8         The claims as to the CirKa ® A77 are objectively unreasonable because
  9   A.I.I. completely ignored the existence of many third parties selling identical
 10   joysticks. In Curt Vendel’s Legacy Engineering case, A.I.I. even admitted that
 11   it had no right to stop third party sales of the joysticks.
 12         The overall facts show that A.I.I. had an improper motive in pursuing
 13   claims as to the A77 in order to stop sales of the Retron ® 77. Since the Retron
 14   ® 77 is vastly different in appearance to the VCS/2600, A.I.I. tacked on claims
 15   as to the A77 to give its complaint a veneer of credulity. Ultimately, however,
 16   those claims failed for the reasons above.
 17                                     CONCLUSION
 18         Based upon the foregoing, Defendant Hyperkin, Inc. respectfully requests
 19   summary judgment be granted in its favor, or, in the alternative, that partial
 20   summary judgment as to the issues and facts presented be granted and that this
 21   be deemed an exceptional case warranting the award of attorneys’ fees.
 22
 23   Dated: June 1, 2020                              Respectfully Submitted,
                                                       Law Office of Mary Sun
 24
 25                                                    /s/Jason Chuan
                                                       Jason Chuan
 26
                                                       Attorneys for Defendant,
 27                                                    Hyperkin, Inc.
 28

                                              - 22 -
      Notice of Motion and Motion for Summary Judgment, or in the Alternative, Partial Summary
                                            Judgment
Case 2:19-cv-00608-CAS-AFM Document 41 Filed 06/01/20 Page 32 of 32 Page ID #:205




  1                         CERTIFICATE OF SERVICE
                        CENTRAL DISTRICT OF CALIFORNIA
  2
  3
             The undersigned certifies that on June 1, 2020, the following documents
  4
      and all related attachments (“Documents”) were filed with the Court using the
  5   CM/ECF system.
  6   DEFENDANT HYPERKIN, INC.’S NOTICE OF MOTION AND
  7   MOTION FOR SUMMARY JUDGMENT, OR IN THE ALTERNATIVE
      FOR PARTIAL SUMMARY JUDGMENT
  8
  9          Pursuant to L.R. 5-3.2, all parties to the above case and/or each attorneys
      of record herein who are registered users are being served with a copy of these
 10   Documents via the Court’s CM/ECF system. Any other parties and/or attorneys
 11   of record who are not registered users are being served by e-mail and facsimile.
 12                                                           By: /s/ Jason Chuan
 13                                                           Jason Chuan
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                              - 23 -
      Notice of Motion and Motion for Summary Judgment, or in the Alternative, Partial Summary
                                            Judgment
